*457Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 7, 2006, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants made a prima facie case of entitlement to summary judgment dismissing this medical malpractice action by submitting an affirmation from a medical expert establishing that the treatment provided to the injured plaintiff prior to and during the delivery of her baby comported with good and accepted practice. In response, plaintiffs failed to raise a triable factual issue, as the affirmation from their expert set forth general conclusions, misstatements of evidence and unsupported assertions, which were insufficient to demonstrate that defendants failed to comport with accepted medical practice, or that any such failure was the proximate cause of plaintiff’s injuries (see Ramirez v Columbia-Presbyterian Med. Ctr., 16 AD3d 238 [2005]; Diaz v New York Downtown Hosp., 99 NY2d 542, 544 [2002]). Concur—Lippman, EJ., Buckley, Gonzalez and Sweeny, JJ.